Citation Nr: 0302843	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a service connected 
right hip disorder.  

(Additional issues of entitlement to an increased evaluation 
for a lumbar spine disorder manifested by degenerative disc 
disease and for a right hip disorder will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  He was a prisoner of war (POW) of the German 
Government from September 1944 to April 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of December 2001 from the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied entitlement to 
service connection for a cardiovascular condition and for a 
left hip condition to include as secondary to the service 
connected disability of degenerative joint disease of the 
right hip.  

The veteran's appeal of the RO's December 2001 denial of 
entitlement to service connection for cold injuries to the 
left and right lower extremities to include feet and for 
arthritis of the left and right knees have been rendered moot 
by an April 2002 Decision Review Officer's decision granting 
these claims.  

The veteran has alleged that clear and unmistakable error 
exists in a July 1946 rating decision that denied entitlement 
to service connection for a back disorder.  This matter is 
not before the Board and is referred to the RO for further 
disposition.  

The Board is undertaking additional development on the 
matters of entitlement to an increased rating for 
degenerative joint and disc disease lumbar spine and for 
entitlement to an increased rating for right hip degenerative 
joint disease, status post total hip arthroplasty, pursuant 
to authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing these claims.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that the veteran has ischemic or has had beriberi heart 
disease, or that he has a diagnosis of other cardiac disease 
that had its onset during service, was compensably manifested 
within a one year after service, or has been otherwise 
related to service by competent evidence.

2.  The veteran's service-connected disabilities are 
degenerative joint disease of the right hip, with hip 
replacement; polyneuritis, residual of malnutrition; 
degenerative joint and disc disease of the lumbar spine; 
degenerative joint disease of each knee; hepatitis; and 
residuals of cold injury of each foot.  

3.  The competent and probative evidence of record does not 
show that any left hip disorder had its onset during service 
or was caused or permanently worsened by a service-connected 
disability, or that the veteran has arthritis of the left 
hip.  


CONCLUSIONS OF LAW

1.  A cardiovascular disease was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1310, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A left hip disorder was not incurred in or aggravated by 
service, arthritis may not be presumed to have been incurred 
in service, and any left hip disorder is not proximately due 
to or the result of any service-connected disorder.  38 
U.S.C.A. 
§§ 1110, 1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
38 C.F.R. § 3.159 (2002).  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notification and 
assistance provisions set forth in the new law and 
regulation.  The RO notified the veteran of the provisions of 
the VCAA in a June 2001 letter and an April 2002 supplemental 
statement of the case.  The June 2001 letter also advised the 
veteran as to what evidence was needed to prevail on his 
claims, what VA and private medical evidence had been 
obtained, and what steps were needed to be taken by the 
veteran.  The RO advised the veteran in a July 2002 letter 
that VA would obtain private medical records if he completed 
authorization forms for their release or that he could obtain 
such evidence if he wished.  He was also advised that VA 
would obtain any VA medical records if he identified them.  
Additionally, the RO has obtained the veteran's service 
medical records and had him examined multiple times.  It 
appears that all VA records pertinent to these claims have 
been obtained, and the veteran has not identified additional 
available evidence pertinent to his claims that has not been 
requested.  Thus, VA's duty to notify and assist the veteran 
has been satisfied and there is sufficient evidence of record 
to decide the claims.  


Factual Background

The report of a June 1943 service entrance examination 
reveals no evidence of left hip or cardiac abnormalities.  A 
May 1945 treatment record reveals treatment, in part, for 
moderate malnutrition.  A July 1945 report reflects that 
after the veteran had been shot down and taken into captivity 
by the German Government in September 1944, he was sent on an 
800-mile forced march in February 1945 and was liberated in 
late April 1945.  During the course of his imprisonment he 
lost about 60 pounds.  He was not wounded or otherwise 
injured.  The July 1945 report indicates that a systemic 
review was essentially negative.  Other records from July 
1945 reflect that the veteran had recovered from moderate 
malnutrition that had occurred as a result of his POW status.  
His bones and joints were normal and cardiovascular findings 
revealed no enlargement on percussion of the heart, with 
heart sounds of good quality, regular rate and rhythm, and no 
murmurs.  An undated abbreviated clinical record shows no 
disease on physical examination subsequent to his return from 
POW status.  The remainder of the veteran's service medical 
records show no evidence of left hip or cardiovascular 
problems.  His January 1946 separation examination report 
reflects that he was a POW and had pneumonia, malnutrition 
and jaundice.  Cardiovascular findings were normal on 
separation examination, with a sitting pulse of 76, a pulse 
of 108 immediately after exercise and a pulse of 80 two 
minutes after exercise.  His blood pressure was 120/78.  No 
defects regarding the left hip were noted.    

Information obtained from the Office of Surgeon General 
contains no references to any heart or left hip problem 
during service.  

The report of a March 1947 VA examination reveals normal 
findings on examination of the cardiovascular system.  The 
veteran's blood pressure was 122/78 and his pulse rate was 80 
seated, 86 standing, 112 immediately after exercise, and 78 
three minutes after exercise.  His pulse did not indicate any 
arrhythmia.  He underwent a musculoskeletal examination which 
focused on back complaints and revealed no evidence of a 
specific left hip problem, although the veteran mentioned 
that pain radiated down the left leg from the back at times.  
Examination of the lower extremities revealed no 
abnormalities of function.

The report of a March 1952 VA examination reflects the 
veteran's history of having been a POW after being shot down 
and captured by the Germans and having lost about 60 pounds 
with malnutrition.  The report shows findings of a completely 
normal cardiovascular system, with peripheral vessels and 
heart negative.  Exercise tolerance was excellent and color 
was good.  He had no signs of anemia.  His blood pressure was 
122/80 seated and 124/82 recumbent.  His pulse rate was 80 
seated, 78 recumbent, 80 standing, 118 immediately after 
exercise and 78 two minutes after exercise.  A detailed 
musculoskeletal examination revealed no findings pertinent to 
the left hip.

In January 1989 the veteran underwent a comprehensive VA POW 
examination.  In the report of medical history filled out by 
him, he reported having had no broken bones, no muscle or 
joint swelling, and no swelling in the legs or feet while in 
captivity.  He denied having had beriberi, but indicated that 
he had had a vitamin deficiency and that his weight had gone 
from 185 pounds to 117 pounds.  During an interview, the 
veteran described parachuting from his plane after it was 
shot down over Holland and being captured by Germans.  He 
reported having stayed at a camp from October 1944 until 
February 1945, when he was placed on a forced march for about 
900 miles in 70 days and was fed little more than a potato 
per day.  He indicated that he developed frostbite from this 
march but denied any actual beatings other than being 
"slapped around."  Examination of the vascular system 
revealed normal pulses including the pedal pulses.  His blood 
pressure was described as mildly borderline elevated, 
assessed as possible labile hypertension, with no 
abnormalities otherwise.  Musculoskeletal examination yielded 
no abnormalities or complaints referable to the left hip.  
Chest X-rays revealed that the heart was not enlarged, and an 
electrocardiogram (ECG) was normal.  

The report of a May 1989 VA back examination reflects 
complaints of back pain and left leg pain, although no 
findings referable to the left hip were noted.  Service 
connection was granted for a back injury by the RO in a June 
1989 rating decision.

VA treatment records from January 1992 to January 1996 reveal 
no cardiopulmonary problems reported in June 1992 or January 
1993.  In July 1993, the veteran was seen for complaints of 
plaque in his right eye and was sent to vascular surgery to 
undergo a carotid ultrasound to rule out significant carotid 
vascular disease.  Records from July 1993, August 1993 and 
November 1993 reflect that the ultrasound showed hard plaques 
causing 50 to 70 percent occlusion in the bilateral carotid 
arteries.  He remained asymptomatic.  On six-month checkup in 
July 1994, carotid artery stenosis was still noted, with the 
veteran otherwise doing well.  In October 1995 the veteran 
was assessed with mild to moderate peripheral vascular 
disease.

VA treatment records from January 1992 to January 1996 
reflect that the veteran was seen in December 1995 for 
complaints of pain in his hips while walking.  The pelvis/hip 
films were noted to show arthritis only in the right hip.  
The assessment was right hip arthritis and mild vascular 
disease not limiting.  

In January 1996 the veteran underwent another POW 
examination.  His history regarding medical problems suffered 
in captivity was the same as that given in the report of 
medical history from January 1989.  He now had complaints of  
pain in his right hip as well as his back.  He also indicated 
his carotid arteries were clogged and diseased.  On the 
arteries and veins portion of the examination, his carotid 
arteries were said to have been 70 percent occluded prior to 
undergoing a diet and exercise program.  His carotid arteries 
were now said to be 50 to 60 percent blocked with mild to 
moderate plaque.  He indicated that he was currently a 
nonsmoker having quit 9 years ago.  He denied any cardiac 
problems.  He did carry a diagnosis of hypertension, 
controlled by medication.  He also indicated that he was most 
recently diagnosed with bilateral femoral popliteal occlusive 
disease in July 1995.  

Cardiac examination revealed regular rate and rhythm, and 
normal first and second heart sounds, without murmur.  Pulses 
were full and symmetric and there was no peripheral edema or 
carotid bruits detected.  The diagnosis was status post 
prisoner of war experience with severe malnutrition and 
trauma to the back among others, with only trauma to the back 
as a chronic symptom.  Also diagnosed was peripheral vascular 
disease with mild to moderate occlusive disease in the 
carotid arteries and the lower extremities.  These findings 
were not associated with symptoms currently.  The orthopedic 
portion of the January 1996 VA POW examination revealed 
findings concerning the lumbar spine and right hip, without 
reference to any left hip problems.  

In a February 1996 rating decision, the RO granted service 
connection for arthritis of the right hip and denied service 
connection for peripheral vascular disease of the lower 
extremities and carotid arteries.  

VA treatment records from 1995 to 2000 reflect that in 
September 1997, the veteran carried multiple diagnoses 
including degenerative disease, hip, right side, hypertension 
and peripheral vascular disease.  Those disorders were noted 
in subsequent records.  A January 1999 radiological report 
for follow-up of carotid stenosis yielded an impression of 
50-60 percent stenosis of the right carotid artery and 20-49 
percent stenosis of the left carotid artery.  In November 
1999, the veteran was evaluated for progressively worsening 
right hip pain, with indications toward a total right hip 
arthroplasty.  The physician stated that "X-ray shows 
obvious osteoarthritis of both hips with the left hip being 
mildly affected."  A November 1999 hip X-ray report reflects 
an impression of severe degenerative joint disease of the 
right hip and minimal changes, left hip.  

The report of a March 2000 VA examination focused exclusively 
on the veteran's service connected right hip symptoms.  No 
complaints or physical examination of the left hip was 
performed however the examiner stated that "X-ray shows 
obvious osteoarthritis of both hips with the left hip being 
mildly affected."

In April 2000, the veteran underwent a presurgical 
evaluation, which included cardiac evaluation prior to right 
hip replacement.  He denied history of myocardial infarction 
as well as cardiac complaints such as chest pain, tightness, 
pressure or discomfort.  He also denied orthopnea, dyspnea, 
paroxysmal nocturnal dyspnea and pedal edema.  The past 
history of carotid artery disease and peripheral vascular 
disease was noted.  The physical cardiovascular examination 
revealed no jugular venous distention and prominent carotid 
pulsations.  The heart showed an ejection murmur best heard 
at the left sternal boarder.  The veteran was assessed as 
having a normal chest X-ray and mild aortic stenosis by 
physical examination; it was believed he had a normal heart.  
It was deemed reasonable to proceed with surgery from a 
cardiac standpoint, with no further testing needed.  The 
records indicate that the veteran underwent total right hip 
replacement surgery in June 2000, and two weeks later was 
said to be doing well.  By October 2000 follow up, he was 
able to walk about a mile and a half per day.  His only 
orthopedic complaints at that time were of low back and left 
knee pain, felt to be due to a leg length discrepancy.  The 
physician ordered a quarter inch right shoe insert to correct 
this.  On a six month post-surgery follow up, the veteran 
again expressed no complaints of any left hip problems, 
although he exhibited some slight gluteal weakness and gait 
abnormality not related to any pain.  His shoe lift was said 
to help, although he still walked with a limp according to 
his wife.  

In July 2001 the veteran underwent a VA cold injuries 
examination, which included a claims file and medical chart 
review.  It was noted that regarding his heart, he indicated 
that he had never had any problems with his heart.  He denied 
chest pain, dyspnea or other anginal equivalents or problems 
with dizziness or syncope.  He did admit to general increase 
in fatigability over the years as he had gotten older.  He 
was noted to be 77 years old.  He gave a history of iron 
deficiency anemia which was corrected prior to his hip 
replacement surgery  Review of the medical records did not 
reveal the presence of any diagnosis of cardiac disease.  It 
was noted that there had been some recent evaluation for the 
possibility of peripheral vascular disease with some symptoms 
suggesting the possibility of claudication and decreased 
pulses in the feet.  He was noted to have had recent VA 
vascular lab testing although the results were not yet 
available for review.  The veteran was noted to have had some 
shortage of food while a POW.  Much of this examination 
addressed residuals of cold injuries to the feet and did not 
include an examination of the left hip.  Among the diagnoses 
rendered was peripheral vascular disease, which the examiner 
noted had not been established to be caused by malnutrition, 
although there had been some association between coronary 
artery disease and vitamin deficiencies.  Also diagnosed was 
cardiac murmur, which was to be evaluated further.  The 
examiner noted that given the veteran's denial of any heart 
problems and absent any cardiac symptoms or limitations, the 
veteran would be evaluated with an echocardiogram for left 
ventricular ejection fraction.  The examiner found no 
clinical residuals of cold injury, and indicated that he 
wanted to review the results of vascular testing done within 
the month.  

In August 2001 the veteran underwent a VA orthopedic 
examination, which addressed his lumbar spine and right knee 
disorders.  He gave a medical history of onset of left hip 
pain, which was said to have been worked up and found to be 
due to claudication.  In fact, he was noted to have bilateral 
claudication involving both lower extremities.  The veteran 
indicated that he believed his complaints involving his lower 
extremities were now circulatory in nature rather than 
arthritic.  On physical examination, his left hip showed 0-
110 degrees of flexion, 30 degrees of external rotation, 30 
degrees of internal rotation and 40 degrees of abduction.  
The diagnoses included degenerative joint disease right hip, 
status post hip replacement and claudication secondary to 
vascular insufficiency resulting in bilateral lower extremity 
pain including the hips and knees.  No X-ray findings for the 
left hip were recorded.  

VA medical records from 2001 to 2002 reveal that the 
veteran's pelvis was X-rayed in January 2001, and mild 
degenerative changes of the left hip were noted.  Vascular 
calcifications were present in both thighs.  In July 2001, 
the veteran was seen for a consultation to address 
claudication related symptoms, which were noted to include a 
general ache extending through the entire leg and into the 
buttocks.  He had claudication symptoms upon walking 2 to 3 
blocks.  The examiner reviewed July 2001 findings from the 
vascular labs and found them to reveal diffuse plaque 
bilaterally, with equal distribution on the left and right 
sides.  In October 2001, his claudication symptoms were said 
to be much improved and the July 2001 vascular test was said 
to have shown bilateral femoral-popliteal occlusive disease.  
The veteran underwent an echocardiogram in October 2001, 
which showed a normal left ventricular chamber size, mild 
left ventricular hypertrophy and normal left ventricular 
systolic function.  Aortic valve disease with mild stenosis 
was diagnosed.  In January 2002 he continued to carry the 
following diagnoses: back and (unspecified) hip degenerative 
arthritis status post right hip replacement; hypertension 
under treatment; and peripheral vascular disease previously 
followed by vascular surgery with previous carotid 
ultrasounds showing carotid vascular disease with 50 percent 
to 80 percent stenosis of carotids.

In February 2002, the veteran underwent a VA vascular 
examination, conducted by the same physician who had examined 
him in July 2001.  The examiner again noted the veteran's POW 
experience involving exposure to cold and a 600-mile forced 
march.  A subsequent history of some cold sensitivity 
problems with his feet for about five years after service was 
given.  He also gave a history of smoking, having quit 
seventeen years ago.  He also had hypertension.  The 
hypertension and tobacco use history were viewed as strong 
risk factors for the development of peripheral vascular 
disease.  He was noted to have been recently diagnosed with 
some peripheral vascular disease in the lower extremities 
bilaterally.  He treated this with some exercise and medicine 
but still would get the claudication symptoms after walking a 
mile or so.  On physical examination, his pulse was 72 and 
blood pressure was 155/68.  His neck was without bruits but 
his heart showed a 3/6 systolic murmur of mild aortic 
stenosis with some radiation in the right carotid artery.  
The extremities showed no clubbing, cyanosis or edema and 
pulses were trace to 1+ in the left dorsalis pedis and trace 
in the posterior tibial location.  The right foot was trace 
in the posterior tibial position, but the examiner could not 
palpate the dorsalis pedis pulse.  There was no cyanosis and 
capillary refill of the distal toes was pretty much normal.  

The examination report reflects a diagnosis that the veteran 
did not have clinically detectable ischemic heart disease at 
that time.  It was noted that there were no symptoms 
suggesting coronary artery disease or any medical records 
suggesting this.  The recent echocardiogram was noted to have 
shown some mild aortic stenosis, but as mentioned, no 
evidence to support a diagnosis of coronary artery disease or 
insufficiency, or ischemic heart disease.  It was also noted 
that the veteran did not experience angina or chest pain at 
any level of exertion.  He was noted to be limited from doing 
an exercise treadmill due to his claudication.

The examination report shows a second diagnosis of mild 
arterial insufficiency just being treated with exercise 
treatment, with some improvement in the symptoms although the 
veteran still had some symptoms upon walking half a mile or 
more.  The examiner indicated that was no medical evidence to 
suggest a possible connection between vitamin deficiency and 
peripheral vascular disease.  The veteran's admitted risk 
factors of hypertension and tobacco use were deemed as the 
most probable causes of peripheral vascular disease.  The 
examiner said that the fact the distal capillary refill in 
the veteran's feet was pretty good, where old injury effects 
would be expected to be worse, made it most likely that cold 
injury was not the cause of the peripheral vascular disease 
in the lower extremities.  Again, the strong risk factors of 
hypertension and smoking were noted.  

A February 2002 VA orthopedic examination was performed for 
the purpose of determining whether the veteran had any 
degenerative joint disease in his left hip and, if so, 
whether it was related to his back condition.  His left hip 
was said to ache intermittently, but was not affected by 
weight bearing.  There was no crepitation or popping of the 
left hip.  He was noted to have vascular insufficiency.  
Physical examination of the left hip revealed no areas of 
tenderness either in the trochanteric or anterior-posterior 
areas.  On range of motion of the left hip, he had 0-110 
degrees flexion, 40 degrees of abduction, and 30 degrees of 
internal and external rotation.  The diagnoses included 
vascular insufficiency with bilateral lower extremity 
claudication and degenerative joint disease of the left hip 
not found.  The impression of the examiner was that the 
majority of the veteran's complaints referable to his left 
hip were highly suggestive of vascular insufficiency and 
claudication, and did not sound arthritic in nature.  The 
examiner further opined that if the veteran's X-rays showed 
degenerative joint disease in the left hip, it would not be 
caused or aggravated by either his low back condition or 
right hip condition.  X-rays from February 2002 revealed the 
left hip to appear within normal limits.  

VA records through July 2002 reflect ongoing diagnoses of 
peripheral vascular disease, mild aortic stenosis and 
degenerative arthritis of the back, hips and knees.  The 
veteran was noted to have ongoing carotid artery stenosis in 
July 2002.   


Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999).

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience. 38 C.F.R. § 3.304(e) (2002).

A POW-related disease will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service, provided that the veteran 
served 90 days or more during a war period or served after 
December 31, 1946.  The requirement of 90 days' service means 
active, continuous service within or extending into or beyond 
a war period, or which began before and extended beyond 
December 31, 1946, or began after that date.  Any period of 
service is sufficient for the purpose of establishing the 
presumptive service connection of a specified disease under 
the conditions listed in § 3.309(c) and (e). 38 C.F.R. § 
3.307(a).

Diseases specific as to former POWs are listed in 38 C.F.R. § 
3.309(c) and must have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service to warrant service connection. 38 C.F.R. § 
3.307(a)(5).  Thus, if a veteran is a former POW and was 
interned or detained for not less than 30 days, the following 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy except where 
directly related to infectious causes. 38 C.F.R. § 3.309(c).

In July 1994, the Secretary published a final rule in the 
Federal Register that amended 38 C.F.R. § 3.309(c) by adding 
the following note: "[f]or purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity." 38 C.F.R. § 3.309(c).

The factual basis for the above may be established by medical 
evidence, competent lay evidence or both.  Medical evidence 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion.  The chronicity and 
continuity factors outlined in § 3.303(b) will be considered. 
38 C.F.R. § 3.307(b).

A presumption in favor of service connection also exists for 
any veteran, having served for 90 days or more in a period of 
war, who, within one year after service, manifests to a 
degree of 10 percent arthritis or cardiovascular -renal 
disease to include hypertension or valvular heart disease.  
38 C.F.R. §§ 3.307, 3.309.  These presumptions are rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  In order to show that a disability is proximately 
due to or the result of a service-connected disease or 
injury, there must be competent medical evidence showing that 
the disabilities are causally-related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Service connection is also 
warranted where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown 7 
Vet. App. 439 (1995).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2002).


Analysis

Cardiovascular  Disorder 

The Board acknowledges that the veteran is a former POW and 
was subjected to extremely harsh conditions beginning with 
his parachute landing and culminating in a lengthy forced 
march.  As noted above, service connection may be warranted 
for ischemic heart disease at any time for a former prisoner 
of war who experienced localized edema during captivity.  38 
C.F.R. § 3.309(c).  Service connection for other 
cardiovascular diseases, including hypertension or valvular 
heart disease, may be warranted if such disease was 
manifested to a compensable degree within a year after 
discharge from active service.  38 C.F.R. §§ 3.307, 3.309.

In this case, service records are negative for any cardiac 
abnormalities, and the veteran did not exhibit any evidence 
of a cardiovascular disorder for many years after his 
discharge in 1946.  It wasn't until January 1989 that he was 
shown to have borderline elevated blood pressure, assessed as 
possible labile hypertension, and in July 1993 there was 
evidence of vascular pathology, with carotid artery 
occlusions shown.  This was followed by a diagnosis of 
peripheral vascular disease in October 1995.  During this 
span of time, there was no evidence of heart disease, with 
the heart shown to have a regular rate and rhythm, without 
murmurs, in January 1996.  

An actual heart abnormality was not shown until the April 
2000 presurgical examination showed a murmur, and in October 
2001 the veteran was shown to have aortic valve disease with 
stenosis and mild left ventricular hypertrophy.  This was 
decades after service, and valvular heart disease is not 
among the disabilities for which former prisoners of war have 
a lifetime presumption for service connection.  The February 
2002 vascular examiner specifically opined that the veteran 
does not have any clinically detectable ischemic heart 
disease.  Furthermore the veteran is noted to have denied 
having had any localized edema while in captivity in his POW 
examination reports of medical history.  Thus, the competent 
evidence does not support a grant of entitlement to service 
connection for ischemic heart disease as a presumptive 
disease secondary to POW status.  

There is also no basis for a grant of service connection for 
any other cardiovascular disorder under 38 C.F.R. §§ 
3.303(a), 3.307, 3.309.  As noted above, the veteran's 
various vascular problems of hypertension, carotid artery 
occlusions, peripheral vascular disease and aortic stenosis 
were not shown until many years after service and no 
competent professional has related any of the veteran's 
current cardiovascular problems to his period of service, to 
include his POW status.  See 
38 C.F.R. § 3.303(d).

In sum, the preponderance of the competent and probative 
evidence of record shows that the veteran does not have 
ischemic or beriberi heart disease.  Additionally, there is 
no competent and probative evidence showing that he has some 
other cardiac disease that had its onset during service or 
was compensably manifested within the one year presumptive 
period, or that is otherwise related to service. Thus, his 
claim is denied. 38 C.F.R. §§ 3.303, 3.307, 3.309.




Left Hip Disorder

The veteran has contended that he has a left hip disorder 
secondary to his service connected right hip or back 
disability.  It is noted that traumatic arthritis is among 
the diseases for which presumptive service connection may be 
awarded to former POWs, if it is manifested to a degree of 10 
percent disabling at any time after service.  38 C.F.R. 
§ 3.309(c).  

In this instance, the record first reflects left hip 
complaints in about December 1995, when the veteran 
complained of bilateral hip pain while walking.  By that 
time, he had been diagnosed with peripheral vascular disease 
in October 1995 and the January 1996 VA POW examination 
confirmed the presence of peripheral vascular disease in the 
lower extremities.  

Although there is some VA X-ray and other medical evidence 
indicating that the veteran's left hip had mild 
osteoarthritis, the preponderance of the competent evidence 
weighs against such a conclusion.  In that regard, the July 
2001 VA cold injuries examination again confirmed the 
existence of peripheral vascular disease and the August 2001 
orthopedic examiner concluded that claudication secondary to 
vascular insufficiency resulted in lower extremity pain that 
included the left hip.  The conclusion drawn by the August 
2001 examiner regarding the actual source of left hip 
symptomatology is further supported by subsequent VA 
treatment records from 2001 to 2002 which reveal ongoing 
problems with claudication symptoms affecting the entire 
lower extremity and the buttock area, thereby encompassing 
the left hip.  Additionally, the July 2001 vascular lab 
reports verified that the occlusive disease affected the 
femoral areas.  

Finally, the report of the February 2002 VA examination, 
which was conducted by the same examiner who performed the 
July 2001 examination and who reviewed the claims file, not 
only contains the opinion that the veteran's left hip 
symptoms are due to the peripheral vascular disease, but that 
there was no evidence of left hip arthritis.  This conclusion 
is supported by the clinical findings from the examination 
which showed a full range of motion, no tenderness and no 
crepitation or popping, and by the February 2002 X-ray report 
showing a normal left hip.  The preceding X-ray reports and 
medical opinions suggesting mild left hip arthritis are 
outweighed by these more recent findings and opinion, which 
include those of an orthopedic specialist who reviewed the 
claims file.

There is also no evidence to support the contention that the 
veteran's left hip disorder of vascular origin was caused or 
aggravated by his service-connected right hip disorder or any 
other service-connected disability.  The February 2002 
special examination of the left hip specifically ruled out 
possible causation or aggravation of any left hip disability 
by either the veteran's back or right hip condition.  There 
is no evidence of record to rebut this opinion.  

In sum, the preponderance of the competent evidence shows 
that the veteran's left hip disability is not of service 
origin or otherwise related to service and was not caused or 
aggravated by a service-connected disability.  Nor does it 
fall within the diseases for which former POWs are afforded a 
lifetime presumption of service connection.  Thus, his claim 
is denied. 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for a cardiovascular disorder is denied.

Service connection for a left hip disorder is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

